Citation Nr: 0900815	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  08-13 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for heart disease, to 
include as secondary to service-connected diabetes mellitus 
type II.  

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
October 1971 and from April 1981 to February 1984.  

The matter of service connection for coronary artery disease 
comes to the Board of Veterans' Appeals (Board) from a July 
2007 rating decision of a Department of Veterans Affairs (VA) 
Regional Office (RO).  A notice of disagreement was filed in 
October 2007, a statement of the case was issued in November 
2007, and a substantive appeal was received in May 2008.  

The matter of service connection for heart disease comes to 
the Board from a February 2008 rating decision of a VA RO.  A 
notice of disagreement was filed in February 2008, a 
statement of the case was issued in March 2008, and a 
substantive appeal was received in June 2008.  

The veteran testified at a hearing before the Board in 
November 2008.  

The issue of service connection for heart disease as 
secondary to diabetes mellitus type II is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDING OF FACT

Coronary artery disease was not manifested during service, 
nor is coronary artery disease otherwise related to such 
service, or to the veteran's service-connected PTSD.


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by 
the veteran's active service, nor may it be presumed to be 
incurred in or aggravated by such service, nor is coronary 
artery disease proximately due to or caused by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in November 2007.  Additionally, in November 2007, the 
veteran was provided with notice of the types of evidence 
necessary to establish a disability rating and the type of 
evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned is rendered moot.  Thus, VA has satisfied its duty 
to notify the appellant.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service 
treatment records from his period of service from April 1981 
to February 1984, and post-service VA and private treatment 
records.  The Board acknowledges that the veteran's service 
treatment records are not on file with regard to his period 
of service from September 1963 to October 1971.  Due to the 
missing service treatment records, the Board recognizes its 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit of the doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The evidence of record also contains a report of VA 
examination performed in March 2007.  The examination report 
obtained is fully adequate and contains sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

Coronary Artery Disease, to include as secondary to service-
connected PTSD

Criteria & Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as cardiovascular disease, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran has claimed entitlement to service connection for 
coronary artery disease, as secondary to his service-
connected PTSD.  Service connection is in effect for PTSD, 
currently rated 50 percent disabling effective October 6, 
1987.

Service Reports of Medical Examination dated in April and 
November 1983 reflect that the veteran's heart was clinically 
evaluated as normal.  Service Reports of Medical History 
dated in April and November 1983 reflect that the veteran 
checked the 'no' box for heart trouble and palpitation or 
pounding heart.  

Private medical records from the Heart Center of the Rockies 
dated in May 2006 reflect that the veteran was assessed with 
coronary artery disease.  

The veteran underwent a VA examination in March 2007.  He 
reported some chest pain on average 3-4 times per week.  
Following physical examination, the examiner diagnosed 
coronary artery disease.  The examiner noted that, after 
reviewing the veteran's cardiac history, in addition to the 
current medical literature concerning the prevalence of 
coronary artery disease in people with PTSD, at this time one 
can only speculate as to whether or not it is at least as 
likely as not that the veteran's coronary artery disease was 
due to or aggravated by his PTSD.  The examiner noted that 
there are some relationships which are currently being 
investigated concerning PTSD and heart disease.  The examiner 
noted that the veteran has significant risk factors for the 
development of coronary artery disease, including smoking, 
hypertension, and dyslipidemia.  

VA outpatient treatment records dated in October 2007 reflect 
that a nurse practitioner assessed single-vessel coronary 
artery disease and opined that the coronary artery disease is 
very likely caused by diabetes.  

The Board acknowledges the veteran's service and has 
considered his statements.  The Board also acknowledges the 
October 2007 opinion by the nurse practitioner.  The Board 
recognizes that the nurse reactionary's training renders him 
medically competent to some extent.  However, despite the 
veteran's contentions otherwise, there is no persuasive 
evidence to support a finding that his current coronary 
artery disease is etiologically related to service or any 
service-connected disability.  Although medical evidence 
clearly demonstrates a current diagnosis of coronary artery 
disease, such post-service findings fail to establish any 
relationship between the current disability and service, or 
to a service-connected disability.  The March 2007 VA 
examiner indicated that any opinion as to causation or 
aggravation by PTSD would be speculative.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of service connection for coronary artery 
disease, to include as secondary to service-connected PTSD.  


ORDER

Service connection for coronary artery disease, to include as 
secondary to service-connected PTSD, is not warranted.  




REMAND

The veteran has claimed entitlement to service connection for 
heart disease, as secondary to his service-connected diabetes 
mellitus type II.  Service connection is in effect for 
diabetes mellitus type II, currently rated 10 percent 
disabling effective April 23, 2007.

VA outpatient treatment records dated in August 2002 reflect 
that the veteran was assessed with arteriosclerotic heart 
disease.  A December 2006 VA outpatient treatment record 
reflects a nurse practitioner's opinion that it is more 
likely than not that the veteran's arteriosclerotic heart 
disease is secondary to PTSD.  However, the treatment record 
does not indicate that the rationale for the nurse 
practitioner's opinion.  The Board therefore finds that 
further development is necessary.  Furthermore, the veteran 
is claiming service connection for heart disease as secondary 
to diabetes mellitus type II, not as secondary to PTSD.  
However, in view of the opinion, the Board does believe that 
a VA examination and opinion (based on a review of the claims 
file) is now necessary to comply with 38 C.F.R. § 3.159(c)(4) 
(2008).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination by a physician to determine 
the nature and etiology of any current 
heart disease.  The claims folder must be 
made available to the examiner for 
review.  Based on the examination 
findings and review of the record, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that heart disease, if diagnosed, was 
caused or aggravated (permanently 
worsened) by the veteran's service-
connected diabetes mellitus type II.  

2.  After completion of the foregoing, 
readjudicate the claim of service 
connection for heart disease as 
secondary to service-connected diabetes 
mellitus type II.  If the benefit 
sought on appeal remains denied, the 
veteran and his service representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


